Citation Nr: 1035573	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-07 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1972.  He died on September [redacted], 2007.  The appellant, 
the widow of the Veteran, submitted the claim on appeal in 
October 2007.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for the cause of the Veteran's death.

The appellant provided testimony before the Board at the RO in 
July 2010.  A transcript is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in a vicinity other than the 
Republic of Vietnam or along the demilitarized zone (DMZ) in 
Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 10(n), directs that a 
detailed statement of the Veteran's claimed herbicide exposure be 
sent to the Compensation and Pension (C&P) Service via e-mail and 
a review be requested of the inventory of herbicide operations 
maintained by the Department of Defense (DoD) to determine 
whether herbicides were used or tested as alleged.  If the 
exposure is not verified, a request should then be sent to the 
U.S. Army and Joint Services Records Research Center (JSRRC) for 
verification.  See Veterans' Benefits Administration (VBA) Fast 
Letter 09-20 (May 6, 2009).  

The VBA Fast Letter 09-20 provides updated information concerning 
herbicide use in Thailand during the Vietnam era.  Previous 
development procedures that VBA was using for purposes of 
developing information concerning possible Agent Orange exposure 
in Thailand was replaced by a memorandum for the record that was 
jointly prepared by the Compensation and Pension Service and the 
Department of Defense.  If a claimed herbicide exposure cannot be 
resolved based on the information contained in the memorandum, 
then follow-up inquiries must be sent to the JSRRC before the 
claim can be properly adjudicated.  Id.    

The memorandum reports that tactical herbicides, such as Agent 
Orange, were used at the Pranburi Military Reservation from April 
to September 1964, but not near any U.S. military installation or 
Royal Thai Air Force Base.  Other than the 1964 tests on the 
Pranburi Military Reservation, tactical herbicides were not used 
or stored in Thailand.  See VBA Fast Letter 09-20.  The 
memorandum also reflects that some Operation RANCH HAND aircrafts 
flew insecticide missions in Thailand from August 1963 to 
September 1963 and in October 1966.  Id.  While there was no 
reported use of tactical herbicides on allied bases in Thailand, 
the memorandum indicated evidence of sporadic use of non-tactical 
(commercial) herbicides within fenced perimeters.  

Service records show that the Veteran was in Thailand after July 
1971.  He was separated from the military in September 1972.  
There is no evidence that he was responsible for working along 
the fenced perimeters of any base.  Therefore, as the claimed 
herbicide exposure cannot be resolved based on the information 
contained in the memorandum, a follow-up inquiry must be sent to 
the JSRRC before the claim can be properly adjudicated.  Since 
this inquiry has not yet been sent, a remand is necessary.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Compile a list of the Veteran's service 
dates and locations as well as the appellant's 
contentions regarding exposure to herbicides in 
service.  Forward this information to the JSRRC 
and request all evidence of exposure to either 
tactical or commercial herbicide in accordance 
with 38 C.F.R. § 3.159 (2009).   

2.  Once a response from the JSRRC has been 
received, readjudicate the appellant's claim.  
If the benefits sought on appeal remain denied, 
issue a supplemental statement of the case 
before the claims file is returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



